DETAILED ACTION

Response to Amendment
	This Action is responsive to the Reply filed on 8 April 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 2, 9, 11, and 13 have been amended;
	Claims 14 and 15 are cancelled; and 
	No claims have been added.  
Thus, Claims 1-13 are presently pending in this application, with no claims having been previously withdrawn from consideration.
	Applicant’s amendment to Claim 1 is sufficient to overcome the objection to the Specification from the previous Action and is therefore withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 et sqq. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner notes that Applicant has provided no additional comments of substance concerning dependent Claims 2-13 and relies only on the merits of Claim 1 in support of all of the dependent claims.

Claims
Claim 1 is objected to because the word “in” is missing at lines 3-4; the claim has been treated as including the word.
Correction is required.

Claim Rejections - 35 USC § 103
	Claims 1, 9, 10, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Publ. No. 2019/0388652, by Albany (“Albany”) in view of U.S. Patent No. 10,987,486, granted to Burkholz (“Burkholz “), International App. Publ. No. WO 2009/125398 A2, by Yodfat et al. (“Yodfat”), and U.S. Patent App. Publ. No. 2015/0351232, Cok et al. (“Cok”).
	Albany describes a catheter device substantially as claimed by Applicant, as follows.
	1. A catheter device adapted for adhering to skin of a user for injection of a liquid into the user (Title, Abstract), said catheter device comprising: 
	an adhesive patch (60, Fig. 4A) having a patch body (62) and a hollow region that is formed [sic: “in”] said patch body (63), said patch body having opposite first (Fig. 4B) and second (Fig. 4D) surfaces, said second surface being adapted for adhering to the skin of the user ([0199]: “The bottom surface of the membrane 62 can comprise silicon-adhesive, sticky material, rubber compound, biocompatible high-tack anti-slip coating, adhesive, or other types of anti-slip material and/or methods that can prevent slipping or movement of the hub 60 and/or catheter housing 10 when secured to a patient's skin.”); 
	an injection module (Figs. 2E-2L) including a connecting seat (26), and a catheter (40, 41, 42) that is connected to said connecting seat (Fig. 2K shows catheter hub 40 secured in seat 26), said catheter having a secured end portion (40) that is disposed in said connecting seat (Fig. 2K shows catheter hub 40 secured in seat 26), and an injection end portion (42) that is opposite to said secured end portion (Fig. 2L shows catheter cannula 42 being opposite catheter hub 40), said catheter extending, at an angle to said adhesive patch (Fig. 11M shows the catheter cannula extending at an angle to the patch), from said connecting seat through said hollow region to a side of said adhesive patch corresponding to said second surface (id.).
	Albany describes, at [0207], that its device includes sensors, a micro-processor, an LCD monitor, “for detecting, measuring, storing and/or displaying patient vital functions, including venous and arterial blood pressure, heart beats, blood oxygen levels, general and topical temperature, and local tissue humidity, and/or venous blood current speed, among others . . .”, “flash storage memory positioned on one or more of the cover 20, 120,” and a wireless transmitter.  Albany does not, however, describe its device having:
	a connecting seat that is disposed on said first surface (Albany’s is on another surface);
	a circuit board having a main board portion and a folded portion that is connected to and disposed over said main board portion, said main board portion and said folded portion both being configured to allow electronic components to be installed thereon; and
	an electrically insulating layer disposed between said folded portion and said main board portion of said circuit board to prevent electrical components installed thereon from touching and short-circuiting.
	Burkholz relates to a patient-worn infusion device and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Albany.  Burkholz teaches that the catheter securing part of the device can be located on the second surface (16) of its adhesive patch (Figs. 1A, 1B, 10), which provides access to the catheter body while the catheter is still in the patient, and can thus make accessing the catheter entry site more convenient for inspection, cleaning, and adjustment.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to position Albany’s connecting seat on its first surface, because Burkholz teaches that doing so in a closely related device can provide improved access to the infusion site.
	Yodfat describes portable infusion devices/systems that can be attached to a body of a patient which have a reusable part and a disposable part (Yodfat, para. [001]), and are therefore from an art which is the same as, or closely analogous to, the injection devices/systems of Applicant’s claims, Albany, and Burkholz.  More specifically, Yodfat describes: a flexible PCB 130 (see Fig. 31), a main board portion 132a (middle section in Fig. 33b); an extending portion 132a, b (upper section in Fig. 33b) which is strip-shaped because it is generally elongate; an end section 132b (top-most portion in Fig. 33b); and a section not installed with any components 132b (Figs. 31-33b; Yodfat paras. [0247], [0256], [0257]); para. [0256] “As illustrated, the PCB 132 may accommodate one or more electronic components (e.g., a CPU, an antenna, an RF modem, etc.).”  “The reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensing element 142 which is electrically connected to the Printed Circuit Board (PCB)/electronics 130 of the reusable part.” Yodfat, para. [0247]. The folding portions (see above) fold over the main board portion (see Figs. 31, 33a) in order to electronically monitor the infusion performed by the device to the patient in a wearable infusion device, and to reduce the space occupied by the PCB in the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the injection device described together by Albany and Burkholz so that its electronic components are located on a circuit board having a main board portion and a folded portion that is connected to and disposed over said main board portion, said main board portion and said folded portion both being configured to allow electronic components to be installed thereon, because Yodfat describes providing the same features in an injection device in the same or an analogous art in order to electronically monitor an infusion performed by the device to the patient in a wearable infusion device, and to reduce the space occupied by the PCB in the device.
	Cok relates to foldable circuit boards, and is therefore from an art that is the same as, or very closely analogous to, that of Applicant’s claims and Yodfat.  Cok teaches that, when constructing an electronic device with a foldable, and folded, circuit board (21, 22, Figs. 8, 9), that an insulating layer 16 should be positioned between them to electrically isolate the electrical components on the two facing portions of the folded circuit board (see [0053]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the Albany / Burkholz / Yodfat injection device to include an electrically insulating layer disposed between said folded portion and said main board portion of said circuit board to prevent electrical components installed thereon from touching and short-circuiting, because Cok teaches providing such an insulating layer between the folded portions of a folded circuit board to electrically isolate the electrical components on the two facing portions of the folded circuit board.
	Concerning Claims 9, 10, and 13, Yodfat further describes their subject matters, as discussed above.

	Claims 2-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Albany, Burkholz, Yodfat, and Cok, as applied to Claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0099398, by Benoliel (“Benoliel”).
	Albany, Burkholz, Yodfat, and Cok together describe an injection device substantially as claimed by Applicant; see above.  None describes, however:
a monitoring unit including a main board portion that is formed with a plurality of slits on a periphery of said main board portion (Claim 2);
said periphery of said main board portion is aligned with a part of a periphery of said patch body (Claim 3);
said main board portion has a first side formed with said slits, and a second side opposite to said first side, wherein said circuit board further has an extending portion that is connected to and extends from said second side of said main board portion in a direction away from said main board portion, that is strip-shaped, and that has an end section opposite to said main board portion, and wherein a section of said extending portion between said main board portion and said end section is not installed with any components thereon (Claim 4); and
a plurality of electronic components are disposed at said main board portion and said end section of said extending portion (Claim 5).

	Albany and Yodfat describe the following, reference being made to the claims’ features and parenthetically to Albany’s and/or Yodfat‘s disclosures:
	a monitoring unit (Yodfat, 130; para. [0248]) including a circuit board (Yodfat, 132; see para. [0247]: “The reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensing element 142 which is electrically connected to the Printed Circuit Board (PCB)/electronics 130 of the reusable part.”) that is disposed on said first surface of said patch body (see Yodfat, Figs. 32, 33a, in which circuit board 130, 132 is shown mounted directly to lower portion 134, which corresponds to Burkholz’s patch’s first surface), wherein said circuit board is a flexible printed circuit board (see supra) (Claim 2);
	the periphery of the main board portion is aligned with a part of a periphery of said patch body (see Yodfat, Figs. 32, 33a, in which the periphery of circuit board 130, 132 aligns with at least a part of a periphery of lower portion 134, corresponding to a patch body) (Claim 3)
	a second side opposite to said first side (see supra concerning Claim 1 and Albany), wherein said circuit board further has an extending portion that is connected to and extends from said second side of said main board portion in a direction away from said main board portion, that is strip-shaped, and that has an end section opposite to said main board portion, and wherein a section of said extending portion between said main board portion and said end section is not installed with any components thereon (see supra concerning Claim 9 and Yodfat)(Claim 4); and
	a plurality of electronic components are disposed at said main board portion and said end section of said extending portion (see supra concerning Claim 10 and Yodfat)(Claim 5)
	None of Albany, Burkholz, Yodfat, and Cok describes a main board portion that is formed with a plurality of slits on a periphery of said main board portion (Claim 2).
	Benoliel describes a flexible circuit board (“FCB”) 50 which includes a plurality of slits 56 along a periphery of the FCB.  “Metal paths 52 are electrical tracks or metal pads on the PCB and may typically be of copper or nickel and may be coated with gold. The pads are arranged in the same way as the corresponding pads on the edge connector that it is designed to connect with, with gaps 54 in between. Slits 56 may be cut into the PCB within the gaps 54 to enhance resilience at the end of the pads.” Benoliel, para. [0052]. The slits 56 are structurally the same as the slits described in the application.  
	Benoliel is in an art analogous to that/those of Applicant’s endeavor, Albany, and Yodfat in that they concern the design of PCB/FCBs.  Yodfat describes that devices may include a flexible circuit board which includes main, extending, and end sections because, “[t]he flex-rigid PCB 132 enables a compact spatial arrangement of electronic components.” Yodfat, at para. [0256].  Benoliel states: “Then the gaps between any two pads may be cut to form slits. The slits mechanically separate the pads into separate fingers of the PCB, each finger being flexible to move freely, the PCB material providing resilience.” Benoliel, at para. [0062].  
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the Albany / Burkholz / Yodfat / Cok device with the foregoing features of Claims 2-5 for the same reasons as stated for Claims 9, 10, and 13, and to further provide the PCB of the injection device of Albany / Burkholz / Yodfat / Cok with a flexible wired connection to the PCB, which includes the features recited in Claim 2, noted above, because Benoliel describes providing a flexible wired connection to a PCB in an analogous art, in order to permit a wired connection of Yodfat’s FCB to remote control unit 900 if the RF modem (see [0256]) fails, or as an equivalent alternative to that wireless communication, to facilitate transmission of data collected and analyzed by the electronics on Yodfat’s FCB.

	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Albany, Burkholz, Yodfat, Cok, and Benoliel as applied against Claims 2-5 above, and further in view of International App. Publ. No. WO 2020/023681 A1, by Tang et al. (“Tang”).
	Albany, Burkholz, Yodfat, Cok, and Benoliel, taken together, describe an injection device substantially as claimed by Applicant; see above.  Albany, Burkholz, Yodfat, Cok, and Benoliel do not, however, describe all of the additional subject matter recited in Claim 6, namely, said monitoring unit further includes a photoplethysmography module, said photoplethysmography module including a light-proof cover having first and second light-transmissible windows, a transmitter corresponding in position to said first light-transmissible window, and a receiver corresponding in position to said second transparent window.
	Tang describes a medical monitoring unit and is therefore from an art which is the same as, or closely analogous to, those of Applicant, Albany, and Yodfat. Tang’s medical monitoring unit, similar to that of Yodfat, 36 (Figs., 1–4; para. [0006], [00054], [00062]) has a transmitter 61 and a receiver 62 which form a SpO2 (photoplethysmography) module 60 (para. [00059]; see paras. [00062] “The Kapton® film 65 features cut-out portions that pass radiation emitted by the LED 61 and detected by the photodetectors 62 after it reflects off the patient’s skin.”; [00018] “In embodiments, the flexible-film heating element features an opening that transmits optical radiation generated by the light source so that it irradiates an area of the patient’s chest disposed underneath the housing. In similar embodiments, the flexible film features a similar opening or set of openings that transmit optical radiation reflected from the area of the patient’s chest so that it is received by the photodetector.”)  
	Kapton® is registered for “COATINGS IN THE NATURE OF CONDUCTIVE INKS FOR USE IN THE MANUFACTURE OF PRINTED CIRCUITS” (see U.S. TM Reg’n No. 5281979), “FLEXIBLE FILM FOR ELECTRICAL INSULATION” (see U.S. TM Reg’n No. 0799046), and POLYIMIDE FILM FOR GENERAL USE IN THE INDUSTRIAL ARTS (see U.S. TM Reg’n No. 0798963), which are understood to be opaque. The Kapton® film 65 is thus a light-proof cover which includes first and second light-transmissible windows (the “cut-out portions”), the transmitter and receiver corresponding in position to each of the transparent windows.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the monitoring unit portion of Yodfat, of the injection device of Albany/Burkholz/Yodfat/Cok/Benoliel, with a photoplethysmography module, the photoplethysmography module including a light-proof cover having first and second light-transmissible windows, an transmitter corresponding in position to said first light-transmissible window, and a receiver corresponding in position to said second transparent window, because Tang describes providing a portable, medical monitoring device with such an arrangement of elements, in order to permit photoplethysmography of the patient and inhibit EM radiation noise.

	Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Albany, Burkholz, Yodfat, Cok, Benoliel, and Tang as applied against Claim 6 above, and further in view of U.S. Patent App. Pub. No. 2018/0235523 A1, by Sauder (“Sauder”).
	Albany, Burkholz, Yodfat, Cok, Benoliel, and Tang, taken together, describe an injection device substantially as claimed by Applicant; see above. Yodfat describes the use of a monitoring unit with a power supply module having rechargeable batteries to power the electronic components of its device, see para. [0203], and Tang describes the further inclusion of a photoplethysmography module.  Albany, Burkholz, Yodfat, Cok, Benoliel, and Tang do not, however, describe all of the additional subject matter recited in Claim 7, namely, a charging terminal exposed from said patch body.
	Sauder describes providing, in a medical infusion device including a patch 122, a rechargeable battery 254 and a charging terminal 252 (see Figs. 2, 12, 14), for the purpose of providing power to the device, including the battery.  To the extent that Sauder may not expressly indicate that the charging terminal 252 provides power to the rechargeable battery 254, i.e., is a “charging terminal” for the battery as opposed to being a “charging terminal” for the circuits of Sauder’s device, it has been commonplace for any device having a rechargeable battery and a separate power connection, e.g., a connection to A/C line power, to configure the rechargeable battery and separate power connection so that the separate power connection acts as a charging terminal for the rechargeable battery (e.g., laptop batteries, car batteries, UPS batteries).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the rechargeable battery of the monitoring unit portion of Yodfat, of the injection device of Albany/Burkholz/Yodfat/Cok/Benoliel/Tang, with a charging terminal exposed from the patch body, because Sauder describes providing such a terminal for powering the electronics of a medical monitoring device, and because it has been commonplace for any device having a rechargeable battery and a separate power connection, e.g., a connection to A/C line power, to configure the rechargeable battery and separate power connection so that the separate power connection acts as a charging terminal for the rechargeable battery.

	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Albany, Burkholz, Yodfat, Cok, Benoliel, and Tang as applied against Claim 6 above, and further in view of PCT App. Publ. No. WO 2019/093637 A1 by Moon et al. (“Moon”).  A machine-generated, English translation of Moon was provided with a prior Office Action.
	Albany, Burkholz, Yodfat, Cok, Benoliel, and Tang, taken together, describe an injection device substantially as claimed by Applicant; see above. Yodfat describes the use of rechargeable batteries to power the electronic components of its device, see para. [0203], and Tang describes the further inclusion of a photoplethysmography module.  Albany, Burkholz, Yodfat, Cok, Benoliel, and Tang do not, however, describe all of the additional subject matter recited in Claim 8, namely, a charging terminal disposed on and exposed from said light-proof cover of said photoplethysmography module and electrically connected to said rechargeable battery through said circuit board.
	Moon relates to a wearable electronic device (see Figs. 1, 2) which includes a photoplethysmography (PPG) module to monitor biometric information of the person wearing the device.  Accordingly, Moon’s device is in an art analogous to at least those of Yodfat and Tang, and the instant application’s claims, because they all concern PPG data collection of patient’s biometrics in order to monitor the patient.
	Moon describes with reference to Fig. 7, reproduced to the right herein, a charging terminal (340, 341, 342) disposed on and exposed from said light-proof cover (R) of a photoplethysmography module (330, 331, 333; that portion of Moon’s device including its PPG electronics, identified in Moon’s Fig. 7 by a light line, is identified with an X) and electrically connected to said rechargeable battery (189; see Fig. 8) through said circuit board (360; see also pg. 13 of the translation: “. . . the battery 189 may include a flexible printed circuit board (notshown) [sic] to provide power to the circuit board 360.”).  Moon explains the design of the device, and particularly the locations of the PPG emitter and detector, and the battery charging electrodes, stating, “With the user wearing the first electronic device (e.g., the first electronic device 200 of FIG. 2), the plurality of electrodes 340 may be hidden by the body portion 210 or the user's body.” (Moon translation, at 11)  The same electrodes can alternatively be used: “As another example, the plurality of electrodes 340 may be electrically connected to the biosensor unit 330 for measuring bio-signals, and may be used as pads for measuring the electrocardiogram of the user.”  (Id.)  So, to perform that additional function, the electrodes are located with the PPG sensor: “The first electrode 341 and the second electrode 342 may be disposed on arear (R) flat area of the main body 210 so as to be in close contact with the user's body.”  (Moon translation, at 12)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the rechargeable battery of the monitoring unit portion of Yodfat, of the injection device of Albany/Burkholz/ Yodfat/Cok/Benoliel/Tang, with a charging terminal disposed on and exposed from said light-proof cover of said photoplethysmography module and electrically connected to said rechargeable battery through said circuit board, because Moon describes providing such a terminal for charging a battery of a medical monitoring device which also includes a PPG module, and to locate the charging terminal on and exposed from a light-proof cover of said photoplethysmography module, because Moon describes doing so in order to hide the charging terminals from view when the device is worn and to enable the same terminals to be used for other bio-sensing when the device is worn by the patient.

	Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Albany, Burkholz, Yodfat, and Cok as applied against Claim 1 above, and further in view of International App. Publ. No. WO 2016/130679 A2, by DeStefano et al. (“DeStefano”)
	Albany, Burkholz, Yodfat, and Cok together describe an injection device substantially as claimed by Applicant; see above concerning Claim 1.  In addition, Burkholz describes a release member 28 removably covering said second surface of said patch body (see Burkholz, col. 6, lines 4-8: “Referring now to FIG. 1B, in some embodiments, the anchor pad 14 may include a release liner 28 that may cover the adhesive layer 22 and may be removed prior to adhering the anchor pad 14 to the skin 24 of the patient.”)(Claim 12).  Additionally, Yodfat describes a circuit board configured to allow at least one electronic component to be installed thereon (see above concerning Claim 1). Albany, Burkholz, Yodfat, and Cok do not, however, describe all of the additional subject matters recited in Claims 11 and 12, namely:
	an actuating module disposed on said circuit board and exposed from said second surface of said patch body, said actuating module being configured to detect a light and to actuate the at least one electronic component according to the detection when the at least one electronic component is installed on said circuit board (Claim 11); and
	that the release member shields the actuating module (Claim 12).
	DeStefano describes a medical infusion and monitoring unit 10 (see, e.g., Figs. 1A-C) that can be attached to a body of a patient, similar to that of Yodfat, and is therefore in an art the same as or analogous to those of Applicant’s claims, Albany and Burkholz for the same reasons.  DeStefano describes that the device includes circuit board configured to allow at least one electronic component to be installed thereon (a PCB which is part of power and control system 400), and an adhesive patch (unlabeled; see below).  DeStefano describes the use of an actuating module on a circuit board and exposed from a second surface of the patch body for the electronics, with the actuating module being configured to detect a light and to actuate the at least one electronic component on said circuit board according to the detection.  See DeStefano, pg. 34, line 32 to pg. 35, line 15: “In another embodiment, a light sensor may be placed on drug pump 10 near to base opening 252. When drug pump 10 is in place on the user's body, light would be substantially blocked from entering the light sensor. Upon removal of drug pump 10 from the target tissue, light may be sensed by the light sensor and the light sensor may trigger an electromechanical actuator to allow or cause activation of retraction.”  DeStefano describes covering adhesive used to adhere surface 12 to the patient, with a removable liner and shroud (“Additionally, the drug pump 10 may contain an adhesive patch (not shown) and a patch liner (not shown) on the bottom surface of the housing 12.” DeStefano, page 35, lines 3-4).  Thus, DeStefano describes that the release member shields the actuating module, because the release member covers the bottom of the device, over the adhesive, and the actuating module is within the device and directed to detect light entering the device past the adhesive.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in the device of Albany/Burkholz/Yodfat/Cok the foregoing features of Claims 11 and 12, see above, including configuring Burkholz’s liner 28 to cover an actuating member, because DeStefano describes implementing these features to permit monitoring an infusion to patient in a portable infusion device, and to “prevent[] actuation of the optional on-body sensor” with the release liner and thus the pump device.  DeStefano, page 35, lines 8-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/13/2022